Paul W. BROsman, Judge:
(concurring in the result)
I concur fully in the result in this ease.
I do not understand Judge Latimer to evaluate the error it contains as jurisdictional — whatever exactly this term may mean. I do understand him to have concluded that the substantial rights of the accused were materially prejudiced. I am sure he is correct in this' determination. Without, however, inquiring whether the record reflects a basis for a finding of specific prejudice as developed in United States v. Lee. (No. 200), 1 USCMA 212, decided March 13, 1952, 2 CMR 118, I prefer to bottom my concurrence on the concept of general prejudice, as applied by this Court in United States v. Berry, (No. 69), 1 USCMA 235, decided March 18, 1952, 2 CMR 141. See also United States v. Bound, (No. 201), 1 USCMA 224, decided March 13, 1952, 2 CMR 130.